COMBS, J.,
concurring specially.
1 1 Although I concur in the majority opinion, I write to emphasize my view of the limitations of the Appeal process. Wright City will have an opportunity to challenge the penalty imposed by the Executive Director and to present mitigation for a lesser penalty to the Board of Directors.
{ 2 The hearing before the Board must be with a level playing field. The Executive Director after having been challenged for his initial determination of punishment, chastised Wright City for "seeking judicial relief and for the disruptive delay of the tournament". The Board cannot comply with due process if the decision to punish is so firmly established to vitiate the fairness and impartiality of the appeal process. Punishing a "voluntary" member cannot be prejudged and an open opportunity to appeal must be afforded.
13 The majority opinion acknowledges there is no punishment in the OSSAA rules for violation of the game limit rule. The general punishment provisions relied upon however include only punishments to the
member school; i.e., place a member school on warning status, place a member school on probation, or suspend the school from membership (OSSAA Board of Directors' Policies and Policy No. 1, RULE ENFORCEMENT). None of the stated possible punishments deal with the individual responsible for breaking the rules, the coach. None of the stated possible punishments involve the forfeiture of games. In the precedent relied upon by the association, the specific rules provide for punishment against the offending coach or student, as well as the voluntary school member. Here the possibility exists an entire team of high school students are punished for a rule violation they have absolutely no control over. Where no specific penalty has been adopted, the general penalties for rules enforcement must be followed. Although the trial court was not advised of the general rules for punishment by the Executive Director, where the possible penalties do not include the very penalty imposed by the Executive Director the actions of the executive Director were arbitrary. In this proceeding the penalties available to the Board appear to be limited to warning, probation or suspension of the voluntary member school. No forfeiture provisions would apply. The Board would therefore not have any other possible penalty to impose.
1 4 The issue of a specific violation for the violation of the OSSAA General Baseball Regulations, Section VI(H) must be addressed, if at all, prospectively by an amendment to the Association rules or Constitution.